DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/604,943) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/604,943, all further correspondence regarding the instant application should be directed to the Examiner.

Joint Inventors
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential § 102(a)(2) prior art against the later invention.

Preliminary Amendment and Claim Status
The instant Office action is responsive to the preliminary amendment received October 19, 2021 (the “Amendment”).
Claims 9–22 are currently pending.  

Information Disclosure Statement (IDS)
The IDS filed October 19, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Drawings
37 C.F.R. § 1.84(u)(2) recites “The view numbers must be larger than the numbers used for reference characters.”  See MPEP § 608.02.  
The drawings are objected to under 37 C.F.R. § 1.84(u)(2) for failing to include view numbers larger than numbers used for reference characters.  See Figs. 1–15.
37 C.F.R. § 1.84(t) recites “These [numbering of sheets of drawings], if present, must be placed in the middle of the top of the sheet, but not in the margin. . . . The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion.”  See MPEP § 608.02; see also 37 C.F.R. § 1.84(g) (reciting “Each sheet must include a top margin of at least 2.5 cm. (1 inch)”).  
The drawings are objected to under 37 C.F.R. § 1.84(t) for failing to include the numbering of sheets of drawings—if present—(1) in the middle of the top of the sheet, but not in the margin and (2) larger than the numbers used as reference characters to avoid confusion.  
37 C.F.R. § 1.84(h) recites “All views of the drawing must be grouped together and arranged on the sheet(s) without wasting space, preferably in an upright position, clearly separated from one another, and must not be included in the sheets containing the specifications, claims, or abstract.”  See MPEP § 608.02.
The drawings are objected to under 37 C.F.R. § 1.84(h) for failing to group all views together without wasting space.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Applicants are advised to employ the services of a competent patent draftsperson outside the Office, as the USPTO does not prepare new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the Examiner, Applicants will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
37 C.F.R. § 1.72(a) recites “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible.”
The title of the invention is objected to under § 1.72(a) for failing to be as specific as possible.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: “APPARATUS AND METHOD FOR CAPTURING PACKETS BEFORE AND AFTER NETWORK COMMUNICATION FAILURE.”
37 C.F.R. § 1.57(e) recites “An incorporation by reference by hyperlink or other form of browser executable code is not permitted.”
The disclosure is objected to under 37 C.F.R. § 1.57(e) because it contains an embedded hyperlink and/or other form of browser-executable code.  See Spec. 6.  Applicants are required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP § 608.01.

Claim Objections
The following is a quotation of 37 C.F.R. § 1.71(a): 
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.

Claims 9–22 are objected to under 37 C.F.R. § 1.71(a) for the following informalities:
(1) claim 9, lines 9–10 should be “when the communication failure is determined present 
(2) claim 16, line 7 should be “when the communication failure is determined present 

Means-plus-Function Language
The following is a quotation of 35 U.S.C. § 112(f): 
ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with § 112(f). The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action.
The instant application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under § 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“packet receiver” (claim 9, line 2); 
“packet retainer” (claim 9, line 3);
“failure detector” (claim 9, line 5);
“capture controller” (claim 9, line 7);
“capture data generator” (claim 9, line 11);
“flow identifier” (claim 13, line 2); 
“cumulative information retainer” (claim 13, line 4); and
“parameter setter” (claim 15, line 1).
Since the claim limitations invoke § 112(f), claims 9–15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof: 
CPU item 200.  See Spec. ¶¶ 102–103.
If Applicants do not intend to have the claim limitations treated under § 112(f), Applicants may amend the claims so that they will clearly not invoke § 112(f), or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of § 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011) (available at https://www.govinfo.gov/content/pkg/FR-2011-02-09/pdf/2011-2841.pdf).

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12, 15–17, 19, 20, and 22 are rejected under 35 U.S.C. § 103 as being obvious over Chen et al., Catching the Microburst Culprits with Snappy, Proceedings of the Afternoon Workshop on Self-Driving Networks, pp. 22–28 (2018) in view of Hiji (US 2002/0169900 A1; filed Dec. 18, 2001).
Regarding claim 9, while Chen teaches a packet capture device (“Our technique can run on commodity programmable switches” at s.1, p. 23, left column) comprising: 
a packet receiver (the suggested part of the program from the programmable switch responsible to performing the function) configured to receive a packet (“we divide groups of incoming packets into snapshots” and “queue snapshots with incoming packets” at s.1, p. 23, left column; fig. 2 at p. 23, right column illustrates “Three-packet snapshots”) from a network (“carrier network” at s. 1, p. 22, right column); 
a packet retainer (the suggested part of the program from the programmable switch responsible to performing the function) configured to store the received packet in a memory (“stateful memory” at s. 1, p. 23, right column; “Queue utilization” at s. 1, p. 22, left column) to temporarily retain the received packet (intended usage in italics)
a failure detector (the suggested part of the program from the programmable switch responsible to performing the function) configured to determine a communication failure (“Microburst” at fig. 1, p. 22, right column; “a microburst is a group of packets that consume a significant fraction of the traffic in the queue when the queue has passed a given threshold length” at s. 1, p. 22–p. 23; “identifying culprit flows during microbursts” at s. 1, p. 23, right column) is present in the network based on information (Chen’s scalable framework Snappy depends on “tracking the volume of each flow in the queue” at s. 1, p. 23, left column wherein flows are composed of packets) of the received packet; 
a capture controller (the suggested part of the program from the programmable switch responsible to performing the function) configured to determine a time period (“measurements over a 24-hour time period in a carrier network” at s. 1, p. 22, right column; from “16:00:00” to “16:00:00” at fig. 1, p. 22, right column; from “17 11:31” to “17 12:31” at fig. 5, p. 25, right column) such that retention of packets from the network in time periods before and after a detection time point (the times the three detected microbursts occur in fig. 1, p. 22, right column; the times the microbursts occur in fig. 5, p. 25, right column) of the communication failure is ensured when the communication failure is detected by the failure detector; and 
a capture data generator (the suggested part of the program from the programmable switch responsible to performing the function) configured to output the packet stored in the memory as capture data (when the received packet contributes to the queue buildup depicted in figs. 1, 5 because the received packet is part of an identified culprit flow at s. 2.1, p. 23, right column) 
when a storage destination address of the packet stored in the memory has reached the operation stop address or 
when at least a predetermined waiting time period (figs. 1, 5 depict an predetermined waiting time period that has elapsed from the detected microbursts to the end points “16:00:00” of fig. 1 and “17 12:31” of fig. 5) has elapsed from the detection time point of the communication failure,
Chen does not teach the time period being an operation stop address.
Hiji teaches an operation stop address (“stop address” at ¶¶ 14, 15, 58, 68).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Chen’s time period to be an operation stop address as taught by Hiji to “stop the data transfer operation.”  Hiji ¶ 68.  Moreover, “to prevent the transfer capacity of direct memory access from deteriorating and a graph or the like showing an empty area of a ring buffer is unnecessary. Therefore, it is possible to reduce the memory capacity required to access the ring buffer.”  Id. ¶ 88.  

Regarding claim 12, Chen teaches wherein the failure detector is further configured to determine that the communication failure (“Microburst” at fig. 1, p. 22, right column; “a microburst is a group of packets that consume a significant fraction of the traffic in the queue when the queue has passed a given threshold length” at s. 1, p. 22–p. 23; “identifying culprit flows during microbursts” at s. 1, p. 23, right column) is present in the network 
when a cumulative number of packets of the packet received by the packet receiver per predetermined time interval is more than a cumulative packet number upper limit threshold value, or 
when a cumulative number of bytes (“we use throughput 200Mbps and queue capacity C = 8MB. Modern shallow-buffer commodity switches typically have a buffer size of several MB” at s. 3.1, p. 26, left column) of the packet received by the packet receiver per predetermined time interval is more than a cumulative byte number upper limit threshold value (“define a burst be any period that the queue is longer than threshold” at s. 3.1, p. 26, left column; “when the queue has passed a given threshold length” at s. 1, p. 23, left column).
Regarding claim 15, Chen teaches further comprising a parameter setter (the suggested part of the program from the programmable switch responsible to performing the function) configured to set the predetermined waiting time period (figs. 1, 5 depict an predetermined waiting time period that has elapsed from the detected microbursts to the end points “16:00:00” of fig. 1 and “17 12:31” of fig. 5).
Regarding claim 16, while Chen teaches a packet capture method comprising: 
receiving a packet (“we divide groups of incoming packets into snapshots” and “queue snapshots with incoming packets” at s.1, p. 23, left column; fig. 2 at p. 23, right column illustrates “Three-packet snapshots”) from a network (“carrier network” at s. 1, p. 22, right column); 
determining a communication failure (“Microburst” at fig. 1, p. 22, right column; “a microburst is a group of packets that consume a significant fraction of the traffic in the queue when the queue has passed a given threshold length” at s. 1, p. 22–p. 23; “identifying culprit flows during microbursts” at s. 1, p. 23, right column) is present in the network based on information (Chen’s scalable framework Snappy depends on “tracking the volume of each flow in the queue” at s. 1, p. 23, left column wherein flows are composed of packets) of the received packet; 
determining a time period (“measurements over a 24-hour time period in a carrier network” at s. 1, p. 22, right column; from “16:00:00” to “16:00:00” at fig. 1, p. 22, right column; from “17 11:31” to “17 12:31” at fig. 5, p. 25, right column) such that retention of packets from the network in time periods before and after a detection time point (the times the three detected microbursts occur in fig. 1, p. 22, right column; the times the microbursts occur in fig. 5, p. 25, right column) of the communication failure is ensured when1 the communication failure is detected; 
storing the received packet in a memory (“stateful memory” at s. 1, p. 23, right column; “Queue utilization” at s. 1, p. 22, left column) to temporarily retain the received packet; and 
outputting the packet stored in the memory as capture data when2 a storage destination address of the packet stored in the memory has reached the operation stop address or when3 at least a predetermined waiting time period has elapsed from the detection time point of the communication failure,
Chen does not teach the time period being an operation stop address.
Hiji teaches an operation stop address (“stop address” at ¶¶ 14, 15, 58, 68).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Chen’s time period to be an operation stop address as taught by Hiji to “stop the data transfer operation.”  Hiji ¶ 68.  Moreover, “to prevent the transfer capacity of direct memory access from deteriorating and a graph or the like showing an empty area of a ring buffer is unnecessary. Therefore, it is possible to reduce the memory capacity required to access the ring buffer.”  Id. ¶ 88.  
Regarding claim 17, while Chen teaches the method further comprising: 
storing the received packet (“we divide groups of incoming packets into snapshots” and “queue snapshots with incoming packets” at s.1, p. 23, left column; fig. 2 at p. 23, right column illustrates “Three-packet snapshots”) in an area of the storage destination address (Chen inherently teaches an address of memory must be used to store the received packet) of the memory (“stateful memory” at s. 1, p. 23, right column; “Queue utilization” at s. 1, p. 22, left column); and 
updating the storage destination address when4 the communication failure is not yet detected or when5 the storage destination address does not reach the operation stop address and an elapsed time period from the detection time point of the communication failure is less than the predetermined waiting time period when the packet is received,
Chen does not teach wherein the memory has a ring buffer configuration.  
Hiji teaches a ring buffer configuration (“ring buffer” at ¶¶ 32–40).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Chen’s memory to be a ring buffer configuration as taught by Hiji “to prevent the transfer capacity of direct memory access from deteriorating and a graph or the like showing an empty area of a ring buffer is unnecessary. Therefore, it is possible to reduce the memory capacity required to access the ring buffer.”  Id. ¶ 88.  
Regarding claim 19, Chen teaches wherein the communication failure is determined to be present in the network when6 a cumulative number of packets of the received packet per predetermined time interval is more than a cumulative packet number upper limit threshold value, or when7 a cumulative number of bytes of the received packet per predetermined time interval is more than a cumulative byte number upper limit threshold value.
Regarding claim 20, Chen teaches further comprising: 
identifying a flow (e.g., fig. 2 at p. 23 illustrates the three packets of snapshot Si+1 belonging to flow “3”; “packet p’ of flow f’” at s. 2.1, p. 23, right column) to which the received packet belongs; and 
retaining a cumulative number of packets (“records queue snapshots with incoming packets” at s. 1, p. 23, left column) of the packet and a cumulative number of bytes (“We define a snapshot window to be w bytes” at s. 2.5, p. 24, right column) of the packet for each flow, 
wherein the communication failure is determined to be present in the network when8 a cumulative number of packets of each flow per predetermined time interval is more than a cumulative packet number upper limit threshold value, or when9 a cumulative number of bytes of each flow per predetermined time interval is more than a cumulative byte number upper limit threshold value.
Regarding claim 22, claim 15 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 15 are equally applicable to claim 22.
Claims 14 and 21 are rejected under 35 U.S.C. § 103 as being obvious over Chen et in view of Hiji, and in further view of Tsang (US 2009/0086735 A1; filed Apr. 2, 2009).
Regarding claim 14, while Chen teaches wherein the capture data generator is configured to use a time period (“measurements over a 24-hour time period in a carrier network” at s. 1, p. 22, right column; from “16:00:00” to “16:00:00” at fig. 1, p. 22, right column; from “17 11:31” to “17 12:31” at fig. 5, p. 25, right column) as a start address (starting at “16:00:00” at fig. 1, p. 22, right column; starting at “17 11:31” at fig. 5, p. 25, right column), and to output the packet (“we divide groups of incoming packets into snapshots” and “queue snapshots with incoming packets” at s.1, p. 23, left column; fig. 2 at p. 23, right column illustrates “Three-packet snapshots”) stored in an area of the memory as the capture data (when the received packet contributes to the queue buildup depicted in figs. 1, 5 because the received packet is part of an identified culprit flow at s. 2.1, p. 23, right column),
Chen does not teach (A) the time period being an operation stop address; and (B) outputting a packet to an address obtained by subtracting 1 from a storage destination address.
(A)
Hiji teaches an operation stop address (“stop address” at ¶¶ 14, 15, 58, 68).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Chen’s time period to be an operation stop address as taught by Hiji to “stop the data transfer operation.”  Hiji ¶ 68.  Moreover, “to prevent the transfer capacity of direct memory access from deteriorating and a graph or the like showing an empty area of a ring buffer is unnecessary. Therefore, it is possible to reduce the memory capacity required to access the ring buffer.”  Id. ¶ 88.  
(B)
Tsang teaches outputting a packet (“New packet content” at ¶ 74; fig. 3A, item 361) to an address obtained by subtracting 1 from a storage destination address (“subtracts one from that address and designates the result as a new end of free space within the replay buffer” at ¶ 74).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Chen’s packet to be outputted to an address obtained by subtracting 1 from a storage destination address as taught by Tsang for “identifying and locating the correct packet(s) to be resent and of skipping over replay packets that for one reason or another have been nullified.”  Tsang ¶ 13.
Regarding claim 21, claim 14 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 14 are equally applicable to claim 21.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon rejected base claim 9, but would be allowable if rewritten to include all of the limitations of base claim 9.  See MPEP §§ 608.01(n), 707.07(j).
Claim 11 is objected to as being dependent upon rejected base claim 9, but would be allowable if rewritten to include all of the limitations of base claim 9.  
Claim 13 is objected to as being dependent upon rejected base claim 9, but would be allowable if rewritten to include all of the limitations of base claim 9.  
Claim 18 is objected to as being dependent upon rejected base claim 16, but would be allowable if rewritten to include all of the limitations of base claim 16.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20200328976-A1; US-20170295583-A1; US-20190334792-A1; US-20180145906-A1; US-20170070363-A1; US-6965725-B1; 
Joshi et al., BurstRadar: Practical Real-time Microburst Monitoring for Datacenter Networks, Proceedings of the 9th Asia-Pacific Workshop on Systems, pp. 1–8, 2018; 
Shan et al., Micro-burst in Data Centers: Observations, Analysis, and Mitigations, 2018 IEEE 26th International Conference on Network Protocols, pp. 88–98, 2018; and
Yoshida et al., FPGA-based network microburst analysis system with efficient packet capturing, Journal of Optical Communications and Networking, pp. 72–80, June 2021.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The instant determining method-step is not conditional because the communication failure is detected in the immediate previous determining method-step.  See Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792, at *3–5 (PTAB Apr. 28, 2016) (precedential) (holding that in a method claim, a step reciting a condition precedent does not need to be performed if the condition precedent is not met) (available at https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf; last visited Nov. 23, 2022); see also MPEP § 2111.04(II) (citing Schulhauser).
        2 The outputting method-step is conditional and, therefore, need not be satisfied to meet claim 16.  See Schulhauser, No. 2013-007847 at *3–5.
        3 See supra n. 2.
        4 The updating method-step is conditional and, therefore, need not be satisfied to meet claim 17.  See Schulhauser, No. 2013-007847 at *3–5.
        5 See supra n. 4.
        6 The determining method-step is conditional and, therefore, need not be satisfied to meet claim 19.  See Schulhauser, No. 2013-007847 at *3–5.
        7 See supra n. 6.
        8 The determining method-step is conditional and, therefore, need not be satisfied to meet claim 20.  See Schulhauser, No. 2013-007847 at *3–5.
        9 See supra n. 8.